Citation Nr: 0944431	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  04-38 266	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative 
disc disease of the lumbar spine, rated as 10 percent 
disabling from February 1, 2003.  

2.  Entitlement to an initial compensable rating for 
degenerative joint disease of the thoracic spine.  

3.  Entitlement to an initial compensable rating for 
degenerative joint disease of the right knee.  

4.  Entitlement to an initial compensable rating for 
degenerative joint disease of the left knee.  

5.  Entitlement to an initial compensable rating for 
tenosynovitis of the right shoulder.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from September 1979 
to April 1987; the RO has indicated that he also served from 
August 1988 to January 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
questions currently under consideration were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with original ratings, the Board has 
characterized those issues as set forth on the title page.  

This case was remanded by the Board in an action dated in 
February 2008 for additional development.  Specifically, the 
agency of original jurisdiction (AOJ) was tasked with 
locating the Veteran, who had not kept VA apprised of his 
current mailing address, to send the Veteran a Veterans 
Claims Assistance Act of 2000 (VCAA) notification letter, and 
to obtain verification of the Veteran's dates of service.  

The Board notes that the appellant requested and was 
scheduled for a December 2006 Board hearing before a Veterans 
Law Judge, but did not appear for the hearing.  Accordingly, 
the Board considers the appellant's request for a hearing to 
be withdrawn.  See 38 C.F.R. § 20.704 (d), (e) (2009).  

The Veteran's accredited representative has asserted, for the 
first time, that the Veteran has neuropathy in the right arm 
and right shoulder that should be awarded separate 
compensable ratings.  As the Board considers these to be new, 
informal, claims, they are referred to the AOJ for 
appropriate action.  Another new assertion, that the Veteran 
suffers from neuropathy of the right leg, will be addressed 
in the remand below.  


REMAND

The Veteran's representative has asserted that the Veteran's 
post-retirement military and VA treatment records have not 
been obtained.  To the extent that any such records have not 
been obtained, the Board notes that the Veteran has not 
asserted that any such records exist, or that, if they do, 
that they are in any way related to the instant claims.  
While VA has the obligation to obtain such records, it cannot 
do so until and unless the Veteran identifies the provider, 
dates, and places of treatment.  The Veteran was specifically 
notified in a letter dated in October 2008 that, if any 
evidence is not in his possession, he must give the AOJ 
"enough information about the evidence so that [the AOJ] can 
request it from the person or agency that has it."  See also 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (duty to 
assist is not a one-way street; a veteran cannot passively 
wait for help where he may or should have information 
essential in obtaining evidence).  Nonetheless, because these 
issues are being remanded for other reasons, the Board will 
ask the AOJ to again ask the Veteran to identify any post-
service treatment related to these specific claims, and to 
then take the steps necessary to obtain those treatment 
records.  

The Veteran was afforded several examinations in 2003 in 
connection with his initial claims.  While the Veteran has 
not averred that any of the captioned disabilities has 
increased in severity since the original adjudication by the 
AOJ, the Board notes that the 2003 examinations were not 
responsive to several regulatory provisions related to 
assessing range of motion and functional losses:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board must therefore remand in order that the 
Veteran be afforded new examinations that take these 
regulatory provisions into account.  

Accordingly, the Veteran's case is REMANDED to the AOJ for 
the following actions:
	
1.  The AOJ should again contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of treatment 
for all health care providers, VA, military, 
and private, who may possess additional 
records pertinent to his claims.  With any 
necessary authorization from the Veteran, the 
AOJ should attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran that have not been 
secured previously.  If the AOJ is 
unsuccessful in obtaining any medical records 
identified by the Veteran, it should inform 
him and his representative of this and ask 
them to provide a copy of additional medical 
records they may have obtained on their own 
that have not been secured previously.    

2.  The AOJ should arrange for the Veteran to 
undergo VA examination(s) by a medical 
professional(s) with appropriate expertise to 
determine the current level of disability 
related to each of the captioned service-
connected disabilities.  The spine 
examination should address whether the 
Veteran's claimed right leg neuropathy is 
related to either of the two captioned 
service-connected spine disabilities.  For 
any diagnosed lower extremity neuropathy, the 
examiner should identify the nerve or nerves 
affected or seemingly affected by neuropathy 
due to service-connected back disabilities 
and for each nerve, describe the impairment 
as equating to "mild," "moderate," or 
"severe" incomplete paralysis, or complete 
paralysis.  With respect to each joint or 
joints examined, including the thoracolumbar 
spine, all functional losses due to pain, 
weakness, fatigue, incoordination, or flare-
ups should be noted and the losses equated to 
additional limitation of motion (beyond that 
demonstrated clinically).  

A complete rationale should be given for all 
opinions and conclusions expressed.  All 
indicated tests should be conducted and those 
reports should be incorporated into the 
examination report and associated with the 
claims file.

The Veteran's claims file, including a copy 
of this remand, must be made available to the 
examiner for review in connection with the 
examination.

(The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 38 
C.F.R. § 3.655 (2009).)

3.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues on appeal in light of all 
information or evidence received, including 
whether there is any right leg neuropathy 
separately compensable under the provisions 
of 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note 
(1).  If any benefit sought is not granted, 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to the 
Board for further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).    

